Citation Nr: 0600984	
Decision Date: 01/12/06    Archive Date: 01/19/06

DOCKET NO.  04-25 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to an increased rating for bilateral pes 
planus with valgus deformity of the ankles, currently 
evaluated as 30 percent disabling.

3.  Entitlement to an increased rating for discoid lupus 
erythematosus, currently evaluated as 60 percent disabling.

4.  Whether new and material evidence has been obtained to 
reopen the previously denied claim of entitlement to service 
connection for arthritis.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant-veteran


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel


INTRODUCTION

The veteran served on active duty from October 1977 to 
December 1990.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from rating decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, which denied the benefits sought on appeal.

The issues of entitlement to increased ratings are addressed 
in the REMAND portion of the decision below and are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  Hypertension was not diagnosed during service or within 
one year of discharge from service.

3.  Hypertension did not begin during service or as a result 
of a service-connected disability.

4.  The RO denied entitlement to service connection for 
arthritis in an October 1991 rating decision.  The veteran 
was notified of that decision and of her appellate rights in 
November 1991, but did not appeal the denial.

5.  Evidence obtained since the October 1991 rating decision 
denying service connection for arthritis does not relate to 
an unestablished fact necessary to substantiate the claim.


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in service nor is it 
proximately due to a service-connected disability.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.310 (2005).

2.  Evidence obtained since the RO denied entitlement to 
service connection for arthritis is not new and material.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2005).

3.  The October 1991 rating decision denying entitlement to 
service connection for arthritis is final and the claim is 
not reopened.  38 U.S.C.A. §§ 1110, 1131, 7105 (West 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his/her claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  

In letters dated in March 2002, July 2002 and July 2005, VA 
notified the veteran of the information and evidence needed 
to substantiate and complete her claims, including what part 
of that evidence she was to provide and what part VA would 
attempt to obtain for her.  See 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The letters also generally advised the 
veteran to submit any additional information in support of 
her claims.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Thus, the Board finds that VA met its duty to notify 
the veteran of her rights and responsibilities under the 
VCAA.

With respect to the timing of the notice, the Board points 
out that the United States Court of Appeals for Veterans 
Claims (Court) held in Pelegrini that a VCAA notice, as 
required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the veteran was initially given VCAA notice in 
March 2002, prior to the AOJ decisions here on appeal, in 
keeping with Pelegrini.  Under these circumstances, the Board 
finds that the notification requirements of the VCAA have 
been satisfied as to both timing and content.  

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence, 
scheduling physical examinations, requesting medical opinions 
as to the etiology of hypertension, and affording the veteran 
the opportunity to give testimony before an RO hearing 
officer and/or the Board.  It appears that all known and 
available records relevant to the issues here on appeal have 
been obtained and are associated with the veteran's claims 
file, and the veteran does not appear to contend otherwise.  
She gave credible testimony before the Board in August 2005, 
and submitted additional medical evidence directly to the 
Board in December 2005 with a waiver of AOJ review pursuant 
to 38 C.F.R. § 20.1304(c).  Thus, the Board finds that VA has 
done everything reasonably possible to notify and to assist 
the veteran and that no further action is necessary to meet 
the requirements of the VCAA.



Service Connection

The veteran asserts that her currently diagnosed hypertension 
began during service.  She specifically contends that she 
experienced high blood pressure during service due to her 
lupus or foot and ankle disabilities.  The veteran points out 
numerous readings noted in her service medical records 
showing elevated blood pressure, but concedes that she was 
not diagnosed as having hypertension until approximately 1999 
or 2000.

Service medical records reflect elevated blood pressure 
readings on numerous occasions.  At no time during the 
veteran's service or upon her discharge from service was she 
determined to have hypertension.  The veteran was discharged 
from active service in 1990 due to a diagnosis of lupus.

Post-service treatment records show treatment for various 
disabilities throughout the 1990's with no complaints of or 
treatment for hypertension.  The first notation of a 
diagnosis of hypertension is dated in August 2000; the 
treatment note shows that the veteran was started on 
medication that day.  Treatment records do not, however, make 
any reference to the etiology of the diagnosed hypertension.

The veteran underwent VA examination in December 2003.  A 
diagnosis of essential hypertension was confirmed at that 
time.  Additionally, the examiner stated that there was no 
medical literature showing that essential hypertension was 
related to lupus.

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for a 
disability medically shown to be proximately due to or the 
result of a service-connected disability.  See 38 C.F.R. 
§ 3.310(a).  Additionally, hypertension is deemed to be a 
chronic disease under 38 C.F.R. § 3.309(a) and, as such, 
service connection may be granted under 38 C.F.R. 
§ 3.307(a)(3) if the evidence shows that the disease 
manifest to a degree of ten percent or more within one year 
from the date of separation from service.  See 38 C.F.R. 
§ 3.307.  Separation from service is defined as the 
veteran's discharge date.  See 38 C.F.R. § 3.307(a)(2).  
Therefore, because the veteran was discharged from service 
in December 1990, the evidence must show that hypertension 
manifest to a degree of ten percent by December 1991, in 
order for service connection to be granted based upon a 
presumptive period.  There is no statutory or regulatory 
provision to allow for an extension of a presumptive period.

The medical evidence clearly shows that the veteran 
experienced elevated blood pressure periodically both during 
service and within year of discharge from service.  She was 
not, however, medically determined to have hypertension until 
August 2000, approximately ten years after her discharge from 
service.  Although the veteran asserts that she experienced 
symptoms during service that she now relates to the diagnosis 
of hypertension, her statements, standing on their own, are 
insufficient to establish a diagnosis.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992) (Laypersons are not 
competent to offer medical opinions).  Additionally, there is 
no medical evidence to suggest that the currently diagnosed 
hypertension is a result of either the veteran's service-
connected feet and ankle disabilities or her lupus.  

Considering all evidence, the Board finds that the veteran 
did not have hypertension either during service or within one 
year of her discharge from service.  Also, the currently 
diagnosed hypertension is not the result of or proximately 
due to a service-connected disability.  Therefore, the 
veteran's claim of entitlement to service connection for 
hypertension must be denied.

New and Material Evidence

The veteran first filed an application for VA compensation 
benefits in January 1991, asserting that she had developed 
arthritis during her period of active service.  The RO denied 
the claim of entitlement to service connection for arthritis 
in October 1991, finding that there was no evidence of 
arthritis during service and no diagnosed disability at the 
time of the rating.  The veteran was notified of the denial 
of benefits and of her appellate rights in November 1991.  
She did not appeal the rating decision and it became final.  
See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

In March 2002, the veteran again requested entitlement to 
service connection for arthritis, stating that her bones were 
sore and her knees were in constant pain.  Despite the 
finality of a prior adverse decision, a claim will be 
reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  See 38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156.  For claims filed after August 2001, such as 
this claim, "new and material evidence" is defined as 
evidence not previously submitted to agency decision-makers 
which, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  

With these considerations in mind, the Board must determine 
if the veteran's claim of entitlement to service connection 
for arthritis may be reopened.  In reviewing the evidence, 
the credibility of new evidence is to be presumed.  See 
Justus v. Principi, 3 Vet. App. 510, 513 (1992).

At the time of the October 1991 rating decision, the record 
included service medical records showing complaints of aching 
and painful joints.  The veteran was diagnosed as having 
lupus during service and was discharged as a result.  Service 
medical records do not include a diagnosis of arthritis.

Upon VA examination in May 1991, the veteran complained of 
pain and swelling in multiple joints.  X-rays of her hands, 
feet, knees, and left hip were interpreted to be within 
normal limits.  The examiner's diagnostic impression was 
discoid lupus and it was specifically noted that there was no 
evidence of inflammatory arthritis at that time.

Based on the evidence outlined above, the RO determined that 
the veteran did not have a diagnosis of arthritis either 
during service or at the time of the rating decision.  As 
such, the veteran's claim was denied.  

Evidence received since the October 1991 rating decision 
includes the veteran's post-service treatment records showing 
continued complaints of joint pain with no specific diagnosis 
of arthritis.  The veteran has been prescribed medication 
generally prescribed for arthritic pain and she has related a 
history of arthritis to physicians so her medical records 
show a prior medical history of osteoarthritis.  X-ray 
reports associated with treatment records dated through 2003, 
however, do not show any signs of arthritis.

Upon VA examination in May 2002, x-rays of the veteran's feet 
were deemed normal.  Upon VA examination in December 2003, x-
rays of the veteran's left ankle, cervical spine, both hands, 
and right knee were all interpreted as showing no evidence of 
arthritis.  

The veteran credibly testified before the Board in August 
2005 that she experienced joint pain both during service and 
subsequent thereto, that she took an arthritis pain 
medication, and that she had been advised that she had 
osteoarthritis.  She stated that all of her treatment was 
performed at a VA facility.  In December 2005, the veteran 
submitted treatment records dated from October to December 
2005, including a magnetic resonance imaging (MRI) report 
showing degenerative changes in her left ankle that was 
casted due to a severe sprain.

Following a complete review of the evidence as outlined 
above, the Board finds that the records obtained since the 
October 1991 denial of benefits sought are certainly new in 
that they were not previously before agency decision-makers.  
The evidence, however, is not considered to be material 
because it does not relate to an unestablished fact necessary 
to substantiate the claim.  Specifically, the claim was 
originally denied as there was no medical evidence of 
arthritis during service or within one year of discharge from 
service and the newly obtained evidence does not speak to 
that point.  The new evidence shows that the veteran has been 
treated for joint pain associated with her lupus, that she 
has been prescribed a medication generally used for arthritic 
pain, and that degenerative changes in the left ankle were 
shown in 2005, approximately fifteen years after discharge 
from service and after numerous ankle sprains.  The veteran's 
testimony is basically the same as her contentions in 1991.  

Consequently, absent new evidence showing the presence of 
arthritis during service or within one year of discharge from 
service, the claim cannot be reopened and it remains denied.  

It is important to point out at this juncture that both the 
veteran's treatment records and VA examination reports 
reflect complaints of joint pain in conjunction with other 
complaints associated with the diagnosis of lupus.  To ensure 
that the veteran's joint pain is properly evaluated, the 
Board will address it further in the remand section of this 
decision in association with the veteran's claim of 
entitlement to a higher rating for lupus.


ORDER

Service connection for hypertension is denied.

New and material evidence having not been obtained, service 
connection for arthritis remains denied.


REMAND

The veteran has been granted service connection for bilateral 
pes planus with valgus deformity of the ankles and provided a 
single evaluation for that disability under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5276, which rates disabilities of 
the feet solely on medical findings of pes planus.  In her 
June 2004 VA Form 9, Appeal to Board of Veterans' Appeals, 
the veteran requested that her disabilities be separately 
rated as her ankle disabilities had separate and additional 
manifestations not taken into consideration by the assigned 
rating.  

The medical evidence of record, including the treatment 
records dated from October to December 2005, clearly shows 
that the veteran has severe ankle disabilities.  The 
veteran's testimony with respect to her feet and ankle 
disabilities was predominantly related to her ankles giving 
way and the functional limitation caused by periodic 
spraining of her ankles.  Thus, in an effort to ensure that 
the veteran's feet and ankle disabilities are properly 
evaluated, the veteran's claim of entitlement to an increased 
rating for pes planus with valgus deformity of the ankles 
must be remanded for further development of the medical 
record and consideration of whether assignment of separate 
ratings is appropriate.  See Esteban v. Brown, 6 Vet. App. 
259 (1994).

The record also shows that the veteran has numerous 
complaints associated with the diagnosis of lupus.  38 C.F.R. 
§ 4.88b, Diagnostic Code 6350, requires that lupus be 
evaluated based upon the frequency of exacerbations or by 
combining the evaluations for residuals under the appropriate 
system, whichever method results in a higher evaluation.  
Unfortunately, the medical record in this case is 
insufficient upon which to separately rate the veteran's 
residuals.  Most importantly, the veteran has continuing 
complaints of fatigue and joint pain and swelling that have 
not been adequately addressed by a medical examiner.  
Furthermore, the veteran submitted treatment records dated 
from October to December 2005 showing a drastic decline in 
her overall health and probable industrial impairment.  

Accordingly, because VA has a duty under to 38 C.F.R. 
§ 3.159(c)(4) to provide a medical examination or obtain a 
medical opinion when the evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
this matter must be remanded for additional development of 
the medical record.

Therefore, this matter is remanded for the following action.

1.  Obtain all treatment records dated 
from 2004 forward and associate them with 
the claims folder.

2.  Schedule the veteran for examination 
of her feet and ankles to determine the 
nature and severity of all complaints 
related to both flat feet and valgus 
deformity.  The examiner should be 
provided with the veteran's claims folder 
and requested to comment on her treatment 
for various ankle sprains and complaints 
associated with flat feet and valgus 
deformity.  The examiner should perform 
all necessary clinical tests, diagnose 
all disabilities, set forth specific 
findings as to the severity of the 
veteran's pes planus, and render an 
opinion as to what disabilities, if any, 
are due to pes planus and/or valgus 
deformity.  The examiner should 
specifically address the veteran's 
history of ankle sprains and state 
whether the propensity for sprains is due 
to pes planus or ankle deformity.  The 
examiner should provide an opinion as to 
whether the pes planus is pronounced, 
with marked pronation, extreme tenderness 
of the plantar surfaces of the feet, 
marked inward displacement and severe 
spasm of the tendo achillis on 
manipulation, not improved by orthopedic 
shoes or appliances.  All opinions 
expressed must be supported by complete 
rationale.

3.  Schedule the veteran for an 
examination to determine the nature and 
severity of all symptoms of lupus.  If 
separate specialties are required to 
evaluate all symptoms, schedule the 
veteran for each examination necessary.  
The examiner(s) should review the 
veteran's claims folder, perform all 
necessary clinical testing, and state 
with specificity each and every symptom 
related to the diagnosis of lupus.  The 
examiner(s) should state whether the 
veteran's complaints of iritis and joint 
pain are due to lupus; they should also 
address the veteran's complaints of 
fatigue.  The examiner(s) should state 
what, if any, functional impairment is 
caused by each symptom identified and by 
the totality of symptoms.  The examiner 
should specifically comment on whether 
the lupus has frequent exacerbations, 
producing severe impairment of health.  
All opinions expressed must be supported 
by complete rationale.

4.  When the development requested has 
been completed, the case should be 
reviewed on the basis of the additional 
evidence.  If the benefits sought are not 
granted, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case, and 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to obtain additional 
development and the Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
M. Sabulsky
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


